     Case 2:20-cv-00411-SMJ         ECF No. 1      filed 11/04/20     PageID.1 Page 1 of 11




 1

 2

 3

 4

 5
                           IN THE UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON

 7
     MICHELLE L. PUKI, as Personal Representative of the
 8   Estate of Lori Langton,                                           No. 20-2-cv-411
 9                                    Plaintiff,

10   v.                                                                COMPLAINT FOR
                                                                       MEDICAL NEGLIGENCE,
11   OKANOGAN COUNTY; CITY OF OMAK;                                    WRONGFUL DEATH AND
     OKANOGAN COUNTY PUBLIC HOSPITAL                                   VIOLATION OF CIVIL
12   DISTRICT NO. 3, d/b/a MID-VALLEY HOSPITAL;                        RIGHTS
13   OKANOGAN BEHAVIORAL HEALTHCARE, a WA
     Nonprofit Corporation; KENNETH OGUEJIOFOR, M.D.                   (JURY DEMAND)
14   and JANE DOE OGUEJIOFOR, husband and wife and
     their marital community; DAVID KOPP, M.A. and JANE
15   DOE KOPP, husband and wife and their marital
     community; OFFICER VERNON REYES 413;
16   OFFICER JEROD GAVIN 405; M.O. MIRANDA
17   EVANS J23; M.O. MITZY GREEN J11; C.D. CODY P.
     LUNN J19; C.D. RUSH J13; C.D. MIKE ADAMS J27;
18   C.D. NOAH STEWART J1; C.D. TAPIA J20; C.D. ERIC
     KNAPP J6; JANE and JOHN DOES 1-30, and ABC
19   CORPORATIONS 1-5
20                                    Defendants
21
            Plaintiff Michelle Puki, as Personal Representative of the Estate of Lori Langton, by
22
     and through her attorney of record, Mark Leemon of Leemon + Royer, PLLC, hereby states
23
     and alleges as follows:
24
                                         I. JURY DEMAND
25
            1.1     Plaintiff hereby demands trial by jury in this matter.
26


       COMPLAINT FOR MEDICAL NEGLIGENCE,                 Leemon      403 Columbia St., Suite 500 Seattle, WA 98104
       WRONGFUL DEATH AND VIOLATION OF                    + Royer    Phone 206 269-1100 Fax 206 269-7424
                                                             PLLC
       CIVIL RIGHTS - 1
     Case 2:20-cv-00411-SMJ         ECF No. 1      filed 11/04/20     PageID.2 Page 2 of 11




 1                                 II. JURISDICTION AND VENUE
 2           2.1    Plaintiff asserts claims under 42 U.S.C. §1983. Accordingly, subject matter
 3   jurisdiction is conferred upon this Court by 28 U.S.C. §1331 and 1343. Plaintiff's state-law
 4   claims form part of the same case and controversy and are within the supplemental
 5   jurisdiction of the Court pursuant to 28 U.S.C. §1367.
 6           2.2    The acts complained of occurred in, and the defendants reside in Okanogan
 7   County and venue is proper in this court pursuant 28 U.S.C. §1391.

 8                                         III.    PARTIES

 9          3.1     Plaintiff Michelle Puki is the daughter and duly appointed administrator of the
10
     Estate of Lori Langton.
11
            3.2     At all times material hereto, decedent Lori Langton was a citizen of the State of
12
     Washington and a resident of Okanogan County, Washington.
13

14          3.3     Defendant Okanogan County is a county government subject to be sued

15   pursuant to RCW 4.96

16          3.4     Defendant City of Omak is a municipal corporation subject to be sued pursuant
17   to RCW 4.96.
18
            3.5     At all times referred to herein, VERNON REYES and JEROD GAVIN were
19
     police officers employed by the defendant City of Omak, Washington. All acts of these officers
20
     alleged herein were done in the course of and in furtherance of their employment and under
21

22   color of State law.

23          3.6     Defendants M.O. MIRANDA EVANS J23, M.O. MITZY GREEN J11, C.D.

24   CODY P. LUNN J19, C.D. RUSH J13, C.D. MIKE ADAMS J27, C.D. NOAH STEWART
25
     J1, C.D. TAPIA J20 and C.D. ERIC KNAPP J6 were each employees of Okanogan County.
26


       COMPLAINT FOR MEDICAL NEGLIGENCE,                 Leemon      403 Columbia St., Suite 500 Seattle, WA 98104
       WRONGFUL DEATH AND VIOLATION OF                    + Royer    Phone 206 269-1100 Fax 206 269-7424
                                                              PLLC
       CIVIL RIGHTS - 2
     Case 2:20-cv-00411-SMJ         ECF No. 1      filed 11/04/20      PageID.3 Page 3 of 11




 1   All acts of each of these individuals were done in the course of and in furtherance of their

 2   employment and under color of state law.

 3          3.7     Plaintiff sues each individually named defendant and each John Doe defendant
 4   in his or her individual capacity. At all times material hereto, the individually named
 5
     Okanogan employee defendants and the John Doe defendants 1-10 were acting in the course
 6
     of and in furtherance of their employment for the Defendant County of Okanogan. At all times
 7
     material hereto, the individually named Omak employee defendants and the John Doe
 8

 9   defendants 11-20 were acting in the course of and in furtherance of their employment for the

10   Defendant City of Omak. At all times material hereto, the individually named defendants and

11   the John Doe defendants 1-20 were acting under color of the laws, statutes, ordinances,
12
     regulations, policies, customs, and usages of the State of Washington, the County of Okanogan
13
     and/or the City of Omak.
14
            3.8     John Does 1-10 are other as yet unidentified Okanogan Jail employees believed
15
     to be participants in the illegal detention and custody of the decedent Lori Langton.
16

17          3.9     John Does 11-20 are other Omak Police officers believed to be participants in

18   the illegal detention and custody of the decedent Lori Langton.
19          3.10    At all times pertinent hereto, the individually named defendants and the John
20
     Doe defendants were acting in concert with one another.
21
            3.11    Defendant Okanogan Behavioral Healthcare (OBHC) is a WA non-profit
22
     corporation organized and existing under the laws of the State of Washington. Upon
23

24   information and belief Defendant OBHC provides mental health services, including

25   employment of designated crisis responders (previously known as Designated Mental Health

26


       COMPLAINT FOR MEDICAL NEGLIGENCE,                 Leemon     403 Columbia St., Suite 500 Seattle, WA 98104
       WRONGFUL DEATH AND VIOLATION OF                    + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                            PLLC
       CIVIL RIGHTS - 3
     Case 2:20-cv-00411-SMJ         ECF No. 1      filed 11/04/20    PageID.4 Page 4 of 11




 1   Professionals) responsible for services necessary for involuntary care or commitment to a state

 2   or private hospital.

 3          3.12      Upon information and belief, at all times material hereto, Defendant PUBLIC
 4   HOSPITAL DISTRICT NO. 3, was a public hospital district organized pursuant to the laws of
 5
     the State of Washington and doing business as MID VALLEY HOSPITAL in Okanogan
 6
     County, Washington. Defendant MID VALLEY HOSPITAL employed and/or contracted
 7
     with health care providers, including Defendant KENNETH OGUEJIOFOR, M.D., to provide
 8

 9   medical care, treatment and diagnostic services. At times material hereto, Defendant MID

10   VALLEY HOSPITAL, by and through its principals and/or employees/agents provided such

11   services to Decedent LORI LANGTON. At times material hereto, such principals and/or
12
     employees/agents, including Defendant KENNETH OGUEJIOFOR, M.D., were acting on
13
     behalf of Defendant MID VALLEY HOSPITAL and within the scope of their
14
     employment/agency.      At all times material hereto, there existed a fiduciary healthcare
15
     provider/patient relationship between Defendant MID VALLEY HOSPITAL, Defendant
16

17   KENNETH OGUEJIOFOR, M.D. and decedent LORI LANGTON.

18          3.13    Upon information and belief, at all times material hereto, Defendant
19   KENNETH OGUEJIOFOR, M.D. was a physician licensed to practice emergency medicine
20
     in the State of Washington and practiced medicine in Okanogan County, Washington.
21
            3.14    At all times material hereto, Defendant KENNETH OGUEJIOFOR, M.D. was
22
     an employee and/or agent, actual or apparent, of Defendant Mid Valley Hospital. .
23

24          3.15 Upon information and belief, at all times material hereto, Defendants JOHN and

25   JANE DOES 21-30 were heretofore unidentified individual healthcare providers in the

26


       COMPLAINT FOR MEDICAL NEGLIGENCE,                 Leemon     403 Columbia St., Suite 500 Seattle, WA 98104
       WRONGFUL DEATH AND VIOLATION OF                    + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                            PLLC
       CIVIL RIGHTS - 4
     Case 2:20-cv-00411-SMJ         ECF No. 1     filed 11/04/20    PageID.5 Page 5 of 11




 1   business of providing health care services in the State of Washington and were “health care

 2   providers” as defined by RCW 7.70 et. seq.

 3          3.16    At all times material hereto, Defendants JOHN and JANE DOES 21-30 had a
 4   fiduciary healthcare provider-patient relationship with decedent LORI LANGTON and had a
 5
     duty to provide her with reasonably prudent medical care and diagnostic services. The care
 6
     and treatment provided to Plaintiff by Defendants JOHN and JANE DOES 21-30 may have
 7
     been or may be alleged to have been at fault for the injuries and damages alleged herein.
 8

 9          3.17    Upon information and belief, at all times material hereto, Defendants ABC

10   CORPORATIONS 21-30 were heretofore unidentified healthcare entities in the business of

11   providing health care services. At all times material hereto, Defendants ABC
12
     CORPORATIONS 1-5 were “healthcare providers” within the meaning of RCW 7.70 et seq.
13
     At all times material hereto, Defendants ABC CORPORATIONS 1-5 had a fiduciary
14
     healthcare provider relationship with decedent LORI LANGTON and had a duty to provide
15
     her with reasonably prudent medical care and diagnostic services. The care and treatment
16

17   provided to decedent Lori Langton by Defendants ABC CORPORATIONS 1-5 and/or their

18   employees and/or agents may have been or may be alleged to have been a cause of the injuries
19   and damages alleged herein.
20
            3.18    Defendants JOHN AND JANE DOES 21-30 were employees and/or actual or
21
     apparent agents of Defendant MVH and/or of one or more corporate entities identified as
22
     “ABC CORPORATIONS 1-5,” and were acting within the scope and/or course of their
23

24   employment and/or agency and/or apparent agency and in furtherance of the business interests

25   of Defendant MVH, and/or of Defendants ABC CORPORATIONS 1-5. At all times material

26   hereto, Defendant MVH and/or Defendants ABC CORPORATIONS, 1-5 were vicariously


       COMPLAINT FOR MEDICAL NEGLIGENCE,                Leemon     403 Columbia St., Suite 500 Seattle, WA 98104
       WRONGFUL DEATH AND VIOLATION OF                   + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                            PLLC
       CIVIL RIGHTS - 5
     Case 2:20-cv-00411-SMJ           ECF No. 1    filed 11/04/20       PageID.6 Page 6 of 11




 1   liable for the acts and/or omissions alleged which were performed by Defendants JOHN and

 2   JANE DOES 21-30.

 3          3.19    The identities of Defendants JOHN and JANE DOES 1-30 and ABC
 4   CORPORATIONS 1-5 are not yet fully ascertainable, and discovery will be required to
 5
     determine whether additional parties should be or will be named. Plaintiff reserves the right
 6
     to amend his complaint to more specifically identify Defendants JOHN and JANE DOES 1-
 7
     30 and/or ABC CORPORATIONS 1-5 when such identities are discovered, and such
 8

 9   amendment shall relate back to the time this complaint is filed.

10          3.20    On September 13, 2019 Plaintiff caused to be timely served on each Defendant

11   PUBLIC HOSPITAL DISTRICT NO. 3, OKANOGAN COUNTY and CITY OF OMAK a
12
     tort claim as required by law.
13
            3.21    Based on the foregoing, the Superior Court of the State of Washington has
14
     jurisdiction over this matter and the venue is properly in Okanogan County.
15
            3.22    Plaintiff Michelle Puki declines arbitration pursuant to RCW 7.70A.020 (See
16

17   Exhibit 1, Declaration of Michelle Puki).

18                                IV. FACTUAL ALLEGATIONS
19          4.1     On March 23, 2018, decedent Lori Langton was transported by ambulance to
20
     Mid Valley Hospital ER.
21
            4.2.    Mid Valley Hospital staff decided there was nothing wrong with Ms. Langton
22
     requiring hospitalization and despite her request to be admitted, discharged her.
23

24          4.3     While still in the hospital, Ms. Langton grew increasingly unresponsive to the

25   point where she fell to the floor and became completely non-responsive.

26


       COMPLAINT FOR MEDICAL NEGLIGENCE,                 Leemon     403 Columbia St., Suite 500 Seattle, WA 98104
       WRONGFUL DEATH AND VIOLATION OF                    + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                            PLLC
       CIVIL RIGHTS - 6
     Case 2:20-cv-00411-SMJ          ECF No. 1     filed 11/04/20    PageID.7 Page 7 of 11




 1           4.4     Mid Valley Hospital staff called the Omak police and requested they remove

 2   Ms. Langton from the premises.

 3           4.5     Omak police officers Reyes and Gavin responded to Mid Valley hospital,
 4   decided Ms. Langton was “acting”, and decided to arrest her rather than give her a citation for
 5
     the alleged trespassing at MVH. They utilized a mechanical lift to hoist and insert Ms. Langton
 6
     into a patrol car for transport to Okanogan County Jail.
 7
             4.6     Ms. Langton remained non-responsive at the jail and was put into a holding cell
 8

 9   on a mattress on the floor. She was left there unmoving and at least part of the time in a pool

10   of her own urine for 19 hours until finally Defendant Officer Cody Lunn checked on her and

11   it was determined OBHC should be called.
12
             4.7     David Kopp, MA, an employee of defendant OBHC arrived, “examined” the
13
     unresponsive inmate and determined her problems were “behavioral” and therefore, there was
14
     nothing to be done. He determined that she could remain in jail rather than be transported to a
15
     health care facility.
16

17           4.8     Approximately one hour after Mr. Kopp’s examination, Okanogan County jail

18   personnel determined that Ms. Langton might need to be in a hospital. Accordingly, a request
19   was made to on-call Judge Culp of the Superior Court to release Ms. Langton on her personal
20
     recognizance. An order for PR was entered on 3/24/18 at approximately 4 p.m. and an
21
     ambulance was called to take Ms. Langton back to Mid Valley Hospital ER.
22
             4.9     Upon arrival at MVH, hospital personnel examined the non-responsive Ms.
23

24   Langton and determined her to be in emergent need of medical care in a more intensive

25   environment than was available at MVH and immediately had her airlifted to Central

26


       COMPLAINT FOR MEDICAL NEGLIGENCE,                 Leemon     403 Columbia St., Suite 500 Seattle, WA 98104
       WRONGFUL DEATH AND VIOLATION OF                    + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                            PLLC
       CIVIL RIGHTS - 7
     Case 2:20-cv-00411-SMJ            ECF No. 1      filed 11/04/20      PageID.8 Page 8 of 11




 1   Washington Hospital. Ms. Langton passed away at Central Washington Hospital without

 2   regaining consciousness.

 3           4.10     As a proximate result of the actions of the Defendants and each of them
 4   decedent Lori Langton experienced undue pain and suffering, culminating in her death, and
 5
     damages as allowed by statute to her statutory beneficiaries. These damages are further set
 6
     out below.
 7

 8                           V. LIABILITY AND CAUSES OF ACTION

 9           First Cause of Action: Medical Negligence
10
             5.1      By this reference, Plaintiff incorporates each and every allegation set forth in
11
     the preceding paragraphs.
12
             5.2      Plaintiffs hereby notify Defendants that they are pleading all theories and bases
13

14   for recovery and liability available pursuant to RCW 7.70.010, et seq. and other applicable

15   law, including negligence, lack of informed consent and corporate negligence.

16           5.3      At all times material hereto, Defendants MVH, KENNETH OGUEJIOFOR,
17
     M.D., M.O. MIRANDA EVANS, M.O. MITZY GREEN, and ABC corporations 1-5 (hereafter
18
     the health care defendants) owed to decedent Lori Langton a duty to exercise that degree of
19
     skill, care and learning expected from a reasonably prudent health care provider of the class to
20
     which they belong, practicing in the State of Washington at that time under the same or similar
21

22   circumstances.

23           5.4      The health care defendants and each of them failed to exercise that degree of skill,
24   care and learning expected from a reasonably prudent health care provider of the class to which they
25   belong, practicing in the State of Washington at that time under the same or similar circumstances.
26


       COMPLAINT FOR MEDICAL NEGLIGENCE,                     Leemon      403 Columbia St., Suite 500 Seattle, WA 98104
       WRONGFUL DEATH AND VIOLATION OF                        + Royer    Phone 206 269-1100 Fax 206 269-7424
                                                                PLLC
       CIVIL RIGHTS - 8
     Case 2:20-cv-00411-SMJ             ECF No. 1       filed 11/04/20      PageID.9 Page 9 of 11




 1           5.5     At all times material hereto, the health care Defendants and each of them owed

 2   a duty to decedent Lori Langton to inform her fully of all material facts relating to her diagnosis

 3   and treatment, including:
 4                   a.       The nature and character of the proposed treatment for her condition;
 5
                     b.       The reasonable alternatives for medically necessary treatment.
 6
             5.6     Each of the health care Defendants failed to inform Lori Langton of all
 7
     material facts relating to her diagnosis and treatment and so deprived her of her right to
 8

 9   informed consent.

10           Second Cause of Action: Violation of Civil Rights

11           5.7     By this reference, Plaintiff incorporates each and every allegation set forth in
12
     the preceding paragraphs.
13
             5.8     By their conduct the individual Okanogan County Defendants’ individual and
14
     collective actions and failures to act, as set forth in detail herein, constituted deliberate indifference
15
     to decedent Lori Langton’s serious medical needs, health, personal integrity and life and violated
16
     her Constitutional right to substantive due process and adequate medical care under the Fifth and
17

18   Fourteenth Amendments to the United States Constitution.

19           5.9     By their conduct the Omak Police defendants subjected Decedent Langton to arrest,

20   seizure and incarceration all without probable cause contrary to the Fourth and Fourteenth
21   Amendments to the United States Constitution and for these further acts Defendant is liable to
22
     Plaintiff pursuant to 42 U.S.C.§1983.
23
             5.10    The individually named defendants and John Doe defendants 1-20 at all relevant
24
     times acted under color of law and within the scope of their responsibilities or employment and
25
26


       COMPLAINT FOR MEDICAL NEGLIGENCE,                       Leemon      403 Columbia St., Suite 500 Seattle, WA 98104
       WRONGFUL DEATH AND VIOLATION OF                          + Royer    Phone 206 269-1100 Fax 206 269-7424
                                                                  PLLC
       CIVIL RIGHTS - 9
     Case 2:20-cv-00411-SMJ          ECF No. 1      filed 11/04/20    PageID.10 Page 10 of 11




      authority to deprive decedent Lori Langton of her rights guaranteed by the United States
 1

 2    Constitution as set out above, and are consequently liable pursuant to 42 U.S.C. § 1983.

 3           5.11    The actions of the Omak individual Defendants and the actions of the Okanogan

 4    individual defendants were done on the basis of the policies, procedures and customs of the
 5    respective jurisdictions and Omak and Okanogan County are liable for the civil rights violations
 6    alleged.
 7
             5.12    As a direct and proximate result of the aforementioned acts and conduct of
 8
      the individually named Defendants, Plaintiffs suffered injuries and damages as set forth below.
 9
             Third Cause of Action: Negligence
10

11           5.13    By this reference, Plaintiffs incorporate each and every allegation set forth in

12    the preceding paragraphs.

13           5.14    Defendant Okanogan County had a special relationship with its inmates that
14
      created a duty to exercise reasonable care to provide for their health and safety.
15
             5.15    Defendant Okanogan County failed to comply with its duty to Lori Langton of
16
      reasonable care, and its negligence was a proximate cause of her injury and death.
17
                                             VI. DAMAGES
18

19           6.1     By this reference, Plaintiffs incorporate each and every allegation set forth in

20    the preceding paragraphs.
21           6.2     As a direct result of the actions of Defendants herein, Plaintiff seeks damages
22
      for the following:
23
                     a.      Lori Langton’s predeath pain and suffering and the loss of enjoyment of
24
             life.
25
26                   b.      Violation of Lori Langton’s civil rights as alleged above.


        COMPLAINT FOR MEDICAL NEGLIGENCE,                  Leemon      403 Columbia St., Suite 500 Seattle, WA 98104
        WRONGFUL DEATH AND VIOLATION OF                     + Royer    Phone 206 269-1100 Fax 206 269-7424
                                                               PLLC
        CIVIL RIGHTS - 10
     Case 2:20-cv-00411-SMJ          ECF No. 1      filed 11/04/20     PageID.11 Page 11 of 11




 1                   c.      Deprivation to her daughters of their right of family association.

 2                   d.      Damages to Lori Langton’s statutory beneficiaries for her wrongful

 3           death as set forth in RCW 4.20.010.
 4                                        VII. PRAYER FOR RELIEF
 5
             7.1     WHEREFORE, Plaintiff prays for judgment against Defendants and each of
 6
      them for the items of damages set forth in paragraphs 6.1 – 6.2 above, and for costs,
 7
      disbursements, attorney’s fees, and any other items of damage appropriate in the premises.
 8

 9           7.2     Plaintiff further seeks reasonable attorney fees and costs pursuant to

10    42U.S.C.§1983, 1988.

11           7.3     Plaintiffs also seek pursuant to 42 U.S.C.§ 1988 punitive damages and
12
      reasonable attorney fees and costs for violation of Plaintiff’s constitutional rights.
13
                     DATED this 3rd day of November, 2020.
14

15
                                     LEEMON + ROYER, PLLC
16
                                     /s/ Mark Leemon
17                                   ____________________________________
                                     Mark Leemon, WSBA #5005
18
                                     Counsel for Plaintiff
19

20

21

22

23

24
25
26


        COMPLAINT FOR MEDICAL NEGLIGENCE,                   Leemon     403 Columbia St., Suite 500 Seattle, WA 98104
        WRONGFUL DEATH AND VIOLATION OF                      + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                               PLLC
        CIVIL RIGHTS - 11
